DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-10, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 121073 (Scholpp; the citations of which are taken from the attached translation).
Regarding claim 1, Scholpp discloses a barrier panel (1; see Figures 1 and 2), comprising:
a first vertical rail (3);
a second vertical rail (3) disposed spaced apart from the first vertical rail;
a plurality of cables (7) each coupled at one end to the first vertical rail and coupled at a second end to the second vertical rail;
a top rail (5); and
a bottom rail (2), the plurality of cables disposed between and running parallel to the top and bottom rails (see Figure 1).
Regarding claim 4, Scholpp discloses a vertical support member (3) extending from the top rail (5) to the bottom rail (2), the vertical support member defining a plurality of through holes, each one of the plurality of cables (7) extending through a respective through hole (see Figure 1).
Regarding claim 7, Scholpp discloses a plurality of tabs (the portion of L-shaped vertical rail which receives the cables forming a tab shape) each angled inwardly toward a web member of the first vertical rail (3), each one of the plurality of tabs supporting coupling of one of the plurality of cables (7) to the first vertical rail at a non-perpendicular angle (see Figure 2).
Regarding claim 8, Scholpp discloses a tension in each one of the plurality of cables (7) is adjustable by tightening a respective nut (11).
Regarding claim 9, Scholpp discloses a barrier panel (1; see Figures 1 and 2), comprising:
a frame comprising a top rail (5), a bottom rail (2), a first vertical rail (3) coupled to the top and bottom rails, and a second vertical rail (3) coupled to the top and bottom rail; and
an infill comprising a plurality of cables (7) extending from the first vertical rail to the second vertical rail, each one of the plurality of cables running parallel to the top and bottom rails (see Figure 1).
Regarding claim 10, Scholpp discloses the infill further comprises at least one vertical support member (3) extending from the top rail (5) to the bottom rail (2), the plurality of cables (7) extending through the at least one vertical support member (see Figure 1).
Regarding claim 15, Scholpp discloses a plurality of tabs (the portion of L-shaped vertical rail which receives the cables forming a tab shape) each angled inwardly toward a web member of the first vertical rail (3), each one of the plurality of tabs supporting coupling of one of the plurality of cables (7) to the first vertical rail at a non-perpendicular angle (see Figure 2).
Regarding claim 16, Scholpp discloses a tension in each one of the plurality of cables (7) is adjustable by tightening a respective nut (11).
Regarding claim 17, Scholpp discloses a method of forming a railing barrier, comprising: 
securing first, second, and third posts (formed at ends of bottom rail 2; see, e.g., member 8) in upright orientations;
coupling a first barrier panel at one end to the first post and at an opposite end to the second post and coupling a second barrier panel at one end to the second post and at an opposite end to the third post, each of the first and second barrier panels, comprising:
a frame comprising a top rail (5), a bottom rail (2), a first vertical rail (3) coupled to the top and bottom rails, and a second vertical rail (3) coupled to the top and bottom rails; and
an infill comprising a plurality of cables (7) spaced apart from each other and extending from the first vertical rail to the second vertical rail, each one of the plurality of cables running parallel to the top and bottom rails (see Figure 1).
Regarding claim 18, Scholpp discloses coupling the first barrier panel to the first and second posts includes receiving ends of the top (5) and bottom (2) rails in brackets coupled to the first and second posts (see 8 and paragraph [0007]).
Regarding claim 19, Scholpp discloses the infill further comprises at least one vertical support member (3) extending from the top rail (5) to the bottom rail (2), the plurality of cables (7) extending through the at least one vertical support member (see Figure 1).

Claims 1, 4, 9, 10, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0332745 (Marconi).
Regarding claim 1, Marconi discloses a barrier panel (10; see Figure 1), comprising:
a first vertical rail (18; left side of Figure 1);
a second vertical rail (18; right side of Figure 1) disposed spaced apart from the first vertical rail;
a plurality of cables (22) each coupled at one end to the first vertical rail and coupled at a second end to the second vertical rail;
a top rail (24); and
a bottom rail (16), the plurality of cables disposed between and running parallel to the top and bottom rails (see Figure 1).
Regarding claim 4, Marconi discloses a vertical support member (18; any one of members 18 not the first or second vertical rail) extending from the top rail (24) to the bottom rail (16), the vertical support member defining a plurality of through holes, each one of the plurality of cables (22) extending through a respective through hole (see Figure 1 and paragraph [0022], lines 1-4).
Regarding claim 9, Marconi discloses a barrier panel (10; see Figure 1), comprising:
a frame comprising a top rail (24), a bottom rail (16), a first vertical rail (18; left side of Figure 1) coupled to the top and bottom rails, and a second vertical rail (18; right side of Figure 1) coupled to the top and bottom rail; and
an infill comprising a plurality of cables (22) extending from the first vertical rail to the second vertical rail, each one of the plurality of cables running parallel to the top and bottom rails (see Figure 1).
Regarding claim 10, Marconi discloses the infill further comprises at least one vertical support member (18; any one of members 18 not the first or second vertical rail) extending from the top rail (24) to the bottom rail (16), the plurality of cables (22) extending through the at least one vertical support member (see Figure 1).
Regarding claim 17, Marconi discloses a method of forming a railing barrier (10; see Figure 1), comprising: 
securing first, second, and third posts (members 18 at the ends of the railing itself) in upright orientations;
coupling a first barrier panel at one end to the first post and at an opposite end to the second post and coupling a second barrier panel at one end to the second post and at an opposite end to the third post, each of the first and second barrier panels, comprising:
a frame comprising a top rail (24), a bottom rail (16), a first vertical rail (18; eft side of Figure 1) coupled to the top and bottom rails, and a second vertical rail (18; right side of Figure 1) coupled to the top and bottom rails; and
an infill comprising a plurality of cables (22) spaced apart from each other and extending from the first vertical rail to the second vertical rail, each one of the plurality of cables running parallel to the top and bottom rails (see Figure 1).
Regarding claim 18, Marconi discloses coupling the first barrier panel to the first and second posts includes receiving ends of the top (24) and bottom (16) rails in brackets (the L-shape of the posts forming a bracket; 30) coupled to the first and second posts (see, e.g. Figure 3).
Regarding claim 19, Marconi discloses the infill further comprises at least one vertical support member (18; any one of members 18 not the first or second vertical rail or the extreme end posts) extending from the top rail (24) to the bottom rail (16), the plurality of cables (22) extending through the at least one vertical support member (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scholpp in view of US 2014/0054530 (Petta).
Regarding claim 2, Scholpp discloses the barrier panel of claim 1, but does not expressly disclose a first hinge pivotably coupling the top rail (5) to the first vertical rail (3) and a second hinge pivotably coupling the bottom rail (2) to the first vertical rail.
Petta teaches a first hinge (718) pivotably coupling a top rail (702) to a first vertical rail (706) and a second hinge (718) pivotably coupling a bottom rail (704) to the first vertical rail (see Figures 7-9). Petta teaches this structure allows one to adjust the angle of the top and bottom rails with respect to the vertical rail (see paragraph [0055]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier panel of Scholpp such that a first hinge pivotably coupling the top rail to the first vertical rail and a second hinge pivotably coupling the bottom rail to the first vertical rail, as taught in Petta, in order to allow one to adjust the angle of the top and bottom rails with respect to the vertical rail.
Regarding claim 3, Petta teaches each of the first and second hinges (718) comprises a pair of opposed flanges (734a, 734b) and a tab (748) pivotably coupled to the pair of opposed flanges (see Figure 8).
Regarding claim 5, Scholpp discloses the barrier panel of claim 4, but does not expressly disclose a first hinge pivotably coupling the vertical support member (3) to the top rail (5), and a second hinge pivotably coupling the vertical support member to the bottom rail (2).
Petta teaches a first hinge (718) pivotably coupling a vertical support member (706) to a top rail (702), and a second hinge (718) pivotably coupling the vertical support member to a bottom rail (704; see Figures 7-9). Petta teaches this structure allows one to adjust the angle of the top and bottom rails with respect to the vertical rail (see paragraph [0055]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier panel of Scholpp such that a first hinge pivotably coupling the vertical support member to the top rail, and a second hinge pivotably coupling the vertical support member to the bottom rail, as taught in Petta, in order to allow one to adjust the angle of the top and bottom rails with respect to the vertical rail.
Regarding claim 6, Petta teaches each of the first and second hinges (718) comprises a pair of opposed flanges (734a, 734b) and a tab (748) pivotably coupled to the pair of opposed flanges (see Figure 8).
Regarding claim 11, Scholpp discloses the barrier panel of claim 9, but does not expressly disclose the frame further comprises a first hinge pivotably coupling the first vertical rail (3) to the top rail (5) and a second hinge pivotably coupling the first vertical rail to the bottom rail (2).
Petta teaches a frame further comprises a first hinge (718) pivotably coupling a first vertical rail (706) to a top rail (702) and a second hinge (718) pivotably coupling the first vertical rail to a bottom rail (704; see Figures 7-9). Petta teaches this structure allows one to adjust the angle of the top and bottom rails with respect to the vertical rail (see paragraph [0055]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier panel of Scholpp such that the frame further comprises a first hinge pivotably coupling the first vertical rail to the top rail and a second hinge pivotably coupling the first vertical rail to the bottom rail, as taught in Petta, in order to allow one to adjust the angle of the top and bottom rails with respect to the vertical rail.
Regarding claim 12, Petta teaches each of the first and second hinges (718) comprises a pair of opposed flanges (734a, 734b) and a tab (748) pivotably coupled to the pair of opposed flanges (see Figure 8).
Regarding claim 13, Scholpp discloses the infill further comprises a vertical support member (3) extending from the top rail (5) to the bottom rail (2), the vertical support member defining a plurality of through holes, each one of the plurality of cables (7) extending through a respective through hole (see Figures 1 and 2), but does not expressly disclose a first hinge pivotably coupling the vertical support member to the top rail and a second hinge pivotably coupling the vertical support member to the bottom rail.
Petta teaches a first hinge (718) pivotably coupling a vertical support member (706) to a top rail (702) and a second hinge (718) pivotably coupling the vertical support member to a bottom rail (704; see Figures 7-9). Petta teaches this structure allows one to adjust the angle of the top and bottom rails with respect to the vertical rail (see paragraph [0055]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier panel of Scholpp such that disclose a first hinge pivotably coupling the vertical support member to the top rail and a second hinge pivotably coupling the vertical support member to the bottom rail, as taught in Petta, in order to allow one to adjust the angle of the top and bottom rails with respect to the vertical rail.
Regarding claim 14, Scholpp discloses the barrier panel of claim 9, but does not expressly disclose the frame further comprises a first hinge pivotably coupling the first vertical rail to the top rail (5) and a second hinge pivotably coupling the first vertical rail (3) to the bottom rail (2), each of the first and second hinges comprises a pair of opposed flanges and a tab pivotably coupled to the pair of opposed flanges.
Petta teaches a frame further comprises a first hinge (718) pivotably coupling a first vertical rail (706) to a top rail (702) and a second hinge (718) pivotably coupling the first vertical rail to a bottom rail (704), each of the first and second hinges comprises a pair of opposed flanges (734a, 734b) and a tab (748) pivotably coupled to the pair of opposed flanges (see Figures 7-9). Petta teaches this structure allows one to adjust the angle of the top and bottom rails with respect to the vertical rail (see paragraph [0055]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier panel of Scholpp such that the frame further comprises a first hinge pivotably coupling the first vertical rail to the top rail and a second hinge pivotably coupling the first vertical rail to the bottom rail, each of the first and second hinges comprises a pair of opposed flanges and a tab pivotably coupled to the pair of opposed flange, as taught in Petta, in order to allow one to adjust the angle of the top and bottom rails with respect to the vertical rail.
Regarding claim 20, Scholpp discloses the method of claim 17, but does not expressly disclose the frame further comprises a first hinge pivotably coupling the first vertical rail (3) to the top rail (5) and a second hinge pivotably coupling the first vertical rail to the bottom rail (2).
Petta teaches a frame further comprises a first hinge (718) pivotably coupling a first vertical rail (706) to a top rail (702) and a second hinge (718) pivotably coupling the first vertical rail to a bottom rail (704; see Figure 7). Petta teaches this structure allows one to adjust the angle of the top and bottom rails with respect to the vertical rail (see paragraph [0055]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier panel of Scholpp such that the frame further comprises a first hinge pivotably coupling the first vertical rail to the top rail and a second hinge pivotably coupling the first vertical rail to the bottom rail, as taught in Petta, in order to allow one to adjust the angle of the top and bottom rails with respect to the vertical rail.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
November 3, 2022